Citation Nr: 0843192	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-35 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), but including schizophrenia.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant had active duty from April 1979 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2007, the appellant testified at a hearing before the 
Board at the RO; the undersigned Veterans Law Judge presided.  


FINDINGS OF FACT

1.  Service connection for a chronic undifferentiated 
schizophrenia was last denied by a rating decision in July 
1994.  The appellant was notified of that decision and did 
not file a notice of disagreement within one year.  

2.  Evidence added to the record concerning the issue of 
service connection for a chronic acquired psychiatric 
disorder other than PTSD, but including schizophrenia, is 
merely cumulative of evidence that was previously of record 
and considered.  That evidence does not raise a reasonable 
possibility of substantiating the claim.  

3.  The medical evidence does not show that the appellant 
currently has PTSD.  


CONCLUSIONS OF LAW

1.  Evidence received since the July 1994 rating decision, 
which denied the appellant's claim for service connection for 
chronic undifferentiated schizophrenia, is not new and 
material, and the claim is not reopened; the July 1994 rating 
decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

2.  The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

Chronic acquired psychiatric disorder, to include 
schizophrenia 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that service connection for schizophrenia 
was first denied by a rating decision in October 1980 on the 
basis that the appellant's schizophrenia pre-existed service 
and was not aggravated by service.  He was notified of that 
decision and did not file a notice of disagreement within one 
year.  Subsequently, rating decisions in March 1985, January 
1993, and July 1994 determined that new and material evidence 
had not been presented to reopen the appellant's service 
connection claim.  He was also notified of each of those 
decisions and did not file a notice of disagreement within 
one year of each one.  

Evidence that was of record at the time of the last prior 
denial in this case in July 1994 primarily consisted of the 
appellant's service medical records and VA inpatient and 
outpatient treatment records.  The service medical records 
showed that the appellant was hospitalized in August 1978, 
prior to service.  Although he was considered gravely 
disabled on admission, he was given medication and, on 
discharge, his outcome was considered good.  The appellant 
was treated during service in 1980 for what was felt to be an 
acute exacerbation that was similar to that which had 
necessitated his hospitalization in 1978.  He was separated 
from service shortly thereafter.  

The post-service treatment records showed that the appellant 
had been hospitalized at a VA facility for treatment of 
schizophrenia in May 1980, January 1985, and December 1986.  

Evidence that has been added to the record since the July 
1994 rating decision includes VA inpatient and outpatient 
treatment records dated from April 1992 through January 2008.  
Those records reflect ongoing treatment for schizophrenia, as 
well as substance abuse.  No examiner commented on the 
question of whether the appellant's chronic schizophrenia was 
first manifested during service or prior to service, or 
whether the manifestations noted in service reflected an 
increase in disability in his pre-existing schizophrenia.  
That is, there is no evidence indicating that the appellant's 
schizophrenia did not pre-exist service or that the 
pre-existing disorder was aggravated by service.  

The record also shows that the appellant is in receipt of 
Social Security disability benefits based on his psychiatric 
disorder.  A copy of the Administrative Law Judge's decision 
was obtained, without any supporting medical records.  
However, the appellant testified at his hearing that he had 
received all of his psychiatric treatment at VA facilities, 
and VA treatment reports covering the entire appeal period 
are of record; there is no indication that any additional 
pertinent treatment records remain unobtained.  

Although the appellant testified at his hearing, essentially, 
that his schizophrenia was first manifest during service, the 
evidence that was previously of record clearly shows that he 
was treated for schizophrenia prior to service.  His bare 
statement to the contrary, without supporting evidence, is 
merely repetitive of his original claim for service 
connection, in which he noted that he was treated for 
psychosis during service.  

Moreover, all of the additional medical evidence that has 
been received since the July 1994 rating decision shows 
nothing more than continued treatment for a disorder that had 
been previously diagnosed; that evidence, therefore, is also 
merely cumulative of the evidence that was previously of 
record and considered by the RO in July 1994.  

Accordingly, the Board finds that the evidence that has been 
added to the record since the July 1994 rating decision does 
not raise a reasonable possibility of substantiating the 
appellant's claim for service connection for a chronic 
acquired psychiatric disability other than PTSD, but 
including schizophrenia.  Therefore, the Board concludes that 
new and material evidence has not been presented to reopen 
the appellant's claim.  

Because evidence is to be taken as true for purposes of 
determining whether it is new and material, the benefit-of-
the-doubt doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The record shows that the veteran was hospitalized in 1978, 
prior to service, and was diagnosed as having schizophrenia.  
He was also treated for schizophrenia during service, and the 
post-service VA treatment records reflect ongoing treatment 
for schizophrenia and substance abuse, beginning shortly 
after his separation from service in 1980 and continuing 
through January of 2008.  

At his Board hearing, the appellant testified that he was 
currently being treated for PTSD at a VA facility.  He 
reported having nightmares and flashbacks.  In written 
documentation, he previously described events that occurred 
while he was stationed in Germany during service as being the 
stressor that caused his PTSD.  

Despite the appellant's hearing testimony and statements, 
however, the VA treatment records do not reflect a diagnosis 
of PTSD, nor do they indicate that any examiner has suggested 
a possible diagnosis of PTSD.  Moreover, VA psychiatrists 
have appeared to endorse the symptoms noted during service 
surrounding the incidents in Germany as constituting 
manifestations of the appellant's non-service-connected 
schizophrenia (see, e.g., a notation by the Chief of the VA 
Substance Abuse Treatment Program in September 2007).  

Generally, service connection requires that the claimant have 
the claimed condition.  38 U.S.C.A. § 1131. Moreover, service 
connection for PTSD requires that there be medical evidence 
specifically diagnosing the condition.  38 C.F.R. § 3.304(f).  

Because there is no medical evidence in this case indicating 
that the appellant has been diagnosed as having PTSD or that 
any examiner has even considered a diagnosis of PTSD, the 
Board finds that the appellant does not have PTSD and that, 
therefore, the criteria are not met for service connection 
for PTSD.  

For the foregoing reasons, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of August 2002 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in November 2002.  Moreover, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, including 
at a hearing.  Also, in July 2007, the RO notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In addition, in a 
February 2005 letter, the appellant was adequately informed 
of the specific basis for the prior denial of his claim for 
service connection for a psychiatric disorder, to include 
schizophrenia.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity, including at a hearing, to 
participate effectively in the processing of his claims and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  



(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been presented the claim 
for service connection for a chronic acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD), 
but including schizophrenia, is not reopened.  

Service connection for PTSD is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


